IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


JOAN LICHTMAN,                     : No. 366 EAL 2015
                                   :
                 Petitioner        :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
          v.                       :
                                   :
                                   :
GARY GLAZER,                       :
                                   :
                 Respondent        :

JOAN LICHTMAN,                     : No. 369 EAL 2015
                                   :
                 Petitioner        :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
          v.                       :
                                   :
                                   :
JOSEPH VIGNOLA,                    :
                                   :
                 Respondent        :

JOAN LICHTMAN,                     : No. 370 EAL 2015
                                   :
                 Petitioner        :
                                   : Petition for Allowance of Appeal from
                                   : the Order of the Commonwealth Court
          v.                       :
                                   :
                                   :
R. SETH WILLIAMS,                  :
                                   :
                 Respondent        :


                                ORDER



PER CURIAM
      AND NOW, this 23rd day of September, 2015, the Petition for Allowance of

Appeal is DENIED.




               [366 EAL 2015, 369 EAL 2015 and 370 EAL 2015] - 2